Citation Nr: 1645862	
Decision Date: 12/07/16    Archive Date: 12/19/16

DOCKET NO.  13-03 658A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for a right knee condition, to include anterior cruciate ligament (ACL) and medial meniscus tears and osteoarthritis.

2.  Entitlement to an initial rating higher than 10 percent for a left knee condition, to include ACL and medial meniscus tears and osteoarthritis. 

3.  Entitlement to an initial compensable rating for primary insomnia. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Williams, Counsel 


INTRODUCTION

The Veteran had active military service with the United States Marine Corps from July 1990 to July 2010.

This appeal to the Board of Veterans' Appeals (Board) is from an August 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) which granted service connection for all three conditions on appeal and assigned the current evaluations.  

This case was previously before the Board in November 2015.  At that time the claim was remanded for additional development.  The case now returns to the Board following completion of the requested development and readjudication of the appeal in February 2016.  There has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).  

The issues of entitlement to initial ratings higher than 10 percent for the service-connected left and right knee disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's primary insomnia has been manifested by no worse than occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress. 



CONCLUSION OF LAW

An increased 10 percent initial rating for primary insomnia is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321 (b)(1), 4.1, 4.3, 4.7, 4.130, Code 9410 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran was advised of VA's duties to notify and assist in the development of the claim for service connection by notice letter dated in March 2010.  The appeal for an increased rating arises from disagreement with the initial evaluation following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.  

With regard to the duty to assist, the claims file contains the Veteran's service treatment records (STRs), VA examination reports, and the statements of the Veteran.  The Veteran was provided with VA examinations for his insomnia April 2010 and December 2015.  The Board finds that the examinations are thorough and adequate upon which to base a decision with regard to the Veteran's claim.  The VA examiners personally interviewed and examined the Veteran, including eliciting a medical history from the Veteran, and provided the information necessary to evaluate his hearing loss under the applicable rating criteria.  Moreover, neither the Veteran nor his representative has objected to the adequacy of the examinations.

The Board finds that there was substantial compliance with the November 2015 remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999).  

In particular, the December 2015 VA examination report was obtained and associated with the record.  The Veteran has not identified any other pertinent evidence that remains outstanding regarding the claim being decided herein.  Accordingly, there has been substantial compliance with the remand directives and, therefore, no further remand is necessary.  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim being decided herein.  Essentially, all available evidence that could substantiate the claim has been obtained.  No further notice or assistance to him with his claim is required

Disability Rating Law and Regulations

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities. 38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2015).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized. 38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 510 (2007). 

The Veteran's primary insomnia is rated under the General Rating Formula for Mental Disorders (General Formula).  A noncompensable (zero percent) rating is warranted when a mental condition has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication.  A 10 percent evaluation is warranted when the evidence demonstrates occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.

A 30 percent rating is warranted when the evidence demonstrates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. § 4.130, Code 9410.

Analysis

The Veteran contends that a compensable rating is warranted for his service-connected primary insomnia.  

On the April 2010 VA mental disorders examination, the Veteran reported that he does not have difficulty falling asleep, but he frequently wakes up at night.  He stated that his sleep problems began four years prior and that he gets three to six hours of sleep.  He also indicated that his appetite was normal and that he has an active recreational life and social network.

On mental status examination, the Veteran was alert, well oriented, and able to express himself in a relevant and coherent manner.  He denied any homicidal or suicidal ideation, delusional beliefs, or morbid preoccupations.  There was no evidence of any significant impairment in basic cognitive functioning.  Reasoning, recall, judgment, concentration, and communication appeared to be within normal limits.

The examiner opined that the Veteran's sleep problems did not appear to be interfering with his job performance or with social functioning.  He did not report depression or anxiety at that time.  The Veteran was transitioning into a civilian career and had an active, fulfilling social life.  The examiner also reported that the Veteran had a very rewarding daily routine, good discipline for exercise, a happy life with his family, a strong marriage, and an active involvement in Church.  A Global Assessment of Functioning (GAF) score of 85 was assigned. 

According to the December 2015 VA mental disorders examination report, the Veteran stated that since 2010, he had not had any psychiatric hospitalizations, suicide attempts, or used psychotropics.  He reported that he was given Celexa, but discontinued use after two to three days.  He denied auditory or visual hallucinations, fixed false beliefs including paranoia, thought insertion/withdrawal/ broadcasting or ideas of reference.  He also denied mania/hypomania and depressive episodes.  The Veteran did not report symptoms of generalized anxiety, obsessions, compulsions, or history of panic attacks.  

The examiner noted that the Veteran was easily tearful and has difficulty sleeping, with no problems falling asleep but will soon awaken and have difficulty falling back asleep.  This occurs three to five times a week.  The Veteran also reported having constant visions of his children getting injured and that irritability strained his relationship with his children.  The examiner also noted obsessive compulsive personality disorder traits, including habitual symmetry, rule oriented, and detail oriented.  The current symptoms listed are anxiety and chronic sleep impairment.  The examiner further observed that the Veteran's speech was spontaneous with a normal volume, mood was "ok," and affect was largely euthymic.  However, he noted, the Veteran became tearful when expressing tearfulness over cases he experienced at work.  The Veteran's thoughts were linear and logical.  

The examiner opined that the Veteran had unspecified anxiety disorder and that the Veteran's insomnia acts as a symptom of his anxiety condition rather than an independent diagnosis.  The examiner further opined, that though it results in changes in his sleep pattern and anxiety, there is no functional impairment resulting as symptoms are overall mild .  Specifically, the Veteran noted continued success in his career after the military, a good relationship with family and friends, outgoing personality, and overall high level of functioning since departing from the military.  The examiner further noted that the Veteran's anxiety causes clinically significant distress, as it causes upsetting images and altered sleep pattern, but that the Veteran's distress does not cause impairment in his life.  The examiner considered that the Veteran's diagnosis led to irritability with his children, but he stated that that was a speculative connection as that is clearly influenced by his Obsessive Compulsive Personalty Traits.  Overall, the examiner found that a mental condition has been formally diagnosed, but symptoms are not severe enough to either interfere with occupational and social functioning or to require continuous medication.  

The Veteran had been assigned a GAF score for his mental disorder.  Scores ranging from 81-90 reflect absent or minimal symptoms (e.g., mild anxiety before an exam), good functioning in all areas, interested and involved in a wide range of activities. socially effective, generally satisfied with life, no more than everyday problems or concerns (e.g. an occasional argument with family members).  Lesser scores reflect increasingly severe levels of mental impairment. See American Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV).  Per recent regulation revision, use of DSM-IV has been supplanted by DSM-5, which has not incorporated use of GAF scores.  As the matter arose when the previous regulatory criteria were in effect, the GAF scores will be considered as evidence pertaining to the status of the disability at the point assigned.

The Veteran has reported in statements to the RO that his difficulty sleeping causes him to be late for work when he stays in bed trying to get additional rest in the mornings, and impairs his ability to focus at work.  He has in fact been counseled on his poor performance and efficiency by his employer.  

Taken as a whole, the medical evidence shows that the Veteran's primary insomnia more nearly approximates occupational and social impairment due to mild transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.  While the VA examiners consistently opined that the Veteran's condition did not cause occupational and social impairment, the Veteran has provided competent and credible statements giving concrete examples of his difficulties.

However, as these examples represent relatively minor instances, as the Veteran does go to work, accomplish his tasks, and maintains a home life, the Board finds that an evaluation in excess of 10 percent is not warranted.  He does not report, and no doctor finds, any inability, even intermittent to perform occupational or social tasks.  While irritability and suspiciousness are reported by the Veteran, he does not show how there persistently or even periodically stop his activity, as would be required for a yet higher 30 percent rating. 

The Board notes that the Veteran's GAF score is not inconsistent with the rating currently assigned, and does not provide a separate basis for increasing the rating.  

Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability. Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

Turning to the first step of the extraschedular analysis, the symptoms of the Veteran's service-connected primary insomnia fall squarely within the criteria for the schedular rating assigned.  The record does not reflect (or suggest) any symptoms/impairment of this disability not encompassed by the schedular criteria.  Therefore, the criteria are not inadequate, and referral for extraschedular consideration is not warranted. 

Additionally, the Veteran may be awarded extraschedular ratings based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In this case, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for disabilities that can be attributed only to the combined effect of multiple conditions.

Finally, the matter of a total rating based on unemployability due to the service-connected disabilities on appeal is not raised by the record.  The Veteran is employed full time, and the VA examiners each opined that the disability at issue does not impact the Veteran's occupational functioning. 


ORDER

An increased 10 percent rating, but no higher, for the Veteran's primary insomnia is granted. 


REMAND

The Veteran was provided VA examinations regarding his knee disabilities in April 2010, February 2011, and December 2015.  The Board finds that the examination reports are inadequate for rating purposes.  Specifically, VA regulations provide that joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing. 38 C.F.R. § 4.59.  While the examiners recorded the Veteran's range of motion, the report does not specifically state whether testing in accordance with this VA regulation was performed, and is therefore ambiguous on whether this level of testing was done.  In light of the deficiency, another VA compensation examination is needed.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran scheduled for a VA examination of his right and left knees.  The examiner must conduct any testing deemed necessary and provide all findings such as range of motion, stability, etc.  The examiner must utilize the appropriate Disability Benefits Questionnaire.  The examiner must pay particular attention to the following: 

(a)  The examination must include testing of the each knee joint for pain on both active and passive motion, in weight-bearing and nonweight-bearing. 

(b)  The examiner must provide an opinion on additional loss of range of motion due to pain, weakness, fatigability, and/or incoordination.  If there is such additional loss of range of motion, the examiner should express that loss in degrees of additional lost motion.

(c)  The examiner must provide an opinion as to whether there is additional loss of range of motion during flare-ups.  If there is such additional loss of range of motion, the examiner should express that loss in degrees of additional lost motion. 

(d) To the extent possible, the examiner should associate the various impairments and symptoms of each knee with specific diagnoses, to include ACL tear, meniscal damage, and degenerative joint disease.

2.  Thereafter, readjudicate the claims on appeal based upon all additional evidence received.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


